Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147978                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147978
                                                                    COA: 310200
                                                                    Grand Traverse CC:
                                                                    12-011354-FC
  CARLOS CHANTI BRAGG,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 12, 2013
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Lockridge (Docket No. 149073) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2014
           s1020
                                                                               Clerk